Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This allowance is in response to the amendment filed 5/17/2021.  Claims 1, 3-9, 11-18, 20-26 are pending.  Claims 1, 9, and 18 are amended.  Claims 1 (a method), 9 (a machine), and 18 (a non-transitory CRM) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 5/17/2021 are persuasive.  The combination of Ryan (US 9,590,956), Hanna (US 2002/0136410) and Tang (“A Reflection on the Security of Two-Party Key Establishment Protocols”) does not disclose: “retrieving, by the first device and using an application identifier associated with the first device, the first unique identifier from the first encrypted communication”.  An updated search was performed which located the following references of relevance:
Lester et al., US 2016/0197896, discloses a system whereby an encrypted user communication is stored on an intermediary along with a password to decrypt the communication.
Chase et al., US 2010/0191975, discloses an intermediary for encrypted communications between anonymous parties. The intermediary storing encryption keys for decrypting each of the communications in a local storage.

Hande et al., US 2018/0173884, discloses indexing a session key using an application identifier that is stored in session data.
Lingappa, US 2015/0332262, discloses a key database indexed by application ID.
Powell et al., US 2009/0077371, discloses a key database where a key is selected based on an application ID. 
Poliashenko, US 2018/0288068, discloses a system whereby a hash of a message is retrieved using an application identifier; the hash being used to check the integrity of the message.

However, none of the newly discovered references alone or in combination with those previously made of record would anticipate or reasonably render obvious the combination of features set forth in independent claims 1, 9, and 18.  As such, claims  1, 3-9, 11-18, 20-26 are ALLOWED.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, specifically the references noted in the Reasons for Allowance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL W CHAO/Examiner, Art Unit 2492